Citation Nr: 1533117	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  15-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

3.  Service connection for an asbestos-related respiratory disease to include chronic obstructive pulmonary disease (COPD) (also claimed as breathing problems) as a result of asbestos exposure.

4.  Service connection for peripheral neuropathy of the left lower extremity (also claimed as nerve damage), to include as due to herbicide exposure.

5.  Service connection for peripheral neuropathy of the right lower extremity (also claimed as nerve damage) to include as due to herbicide exposure.

6.  Service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.
7.  Service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure.

8.  Service connection for hypertension.

9.  Service connection for heart problem.

10.  Entitlement to service connection for squamous cell carcinoma of the tonsil, post radical neck x 3 with metastases (claimed as cancer of the throat and cancer of the larynx).

11.  Entitlement to special monthly compensation based on the need for Aid and Attendance/Housebound.

12.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was later transferred to the RO listed on the title page above.

Regarding the claim for service connection of an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeals, as is listed on the title page of this decision.  
 
With respect to the claim regarding squamous cell carcinoma of the tonsils with metastases, the Board notes that this claim was denied by the Board in an October 2010 decision.  The most recent SSOC listed the following claims separately: (1) service connection for throat cancer secondary to squamous cell carcinoma of the tonsils as secondary to squamous cell carcinoma of the tonsil, post radical neck x 3 with metastases; and, (2) whether new and material evidence had also been submitted to reopen a claim for tonsil cancer (claimed as throat cancer).  Applicable regulations provide, in pertinent part, that if new and material evidence was received prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Here, new and material evidence pertinent to the claim, specifically an October 2010 letter from Dr. K., was received (by the AOJ) prior to the Board's October 2010 decision.  Unfortunately, the evidence was not part of the record before the Board and the Board was unaware of the evidence at the time the October 2010 decision was rendered.  Thus the evidence was not considered in connection with the claim at the time of the October 2010 decision.  Moreover, as the Veteran essentially claimed entitlement to service connection for throat cancer and/or larynx cancer with respect to the initial claim that was previously denied, the Board has herein recharacterized the claim as a single issue to more accurately reflect the issue on appeal.  In light of VA's desire to give the Veteran every possible consideration with respect to his claim for benefits, the Board has recharacterized the issue and finds that a de novo review by the AOJ is warranted. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With the respect to the Veteran's claims for service connection of diabetes mellitus, type II, peripheral neuropathy of the upper and lower extremities, hypertension, and a heart disorder, the Veteran contends that these claims are based on Agent Orange exposure.  Although the Veteran offered sworn testimony during a DRO hearing that he did not set foot on soil in Vietnam, he claims that he handled Agent Orange transport containers while on a ship during service off the coast of Vietnam.  See July 2013 Notice of Disagreement.  Further, he contends that he was sprayed directly with Agent Orange in the course of a spray helicopter accident aboard the U.S.S. Midway.  Id.  Service personnel records confirm that he served aboard the U.S.S. Manatee as well as the U.S.S. Midway.  A Defense Personnel Records Information Retrieval System (DPRIS) search was done in March 2012 with respect to the deck logs for the U.S.S. Manatee where it was determined that none of the service members left the ship to step foot on soil in Vietnam.  However, it is unclear whether the deck logs noted any events regarding the alleged transport containers.  Copies of the deck logs have not been associated with the file.  Further, it does not appear that any search has been done with respect to the deck logs of the U.S.S. Midway.  As the Veteran contends that he was sprayed with Agent Orange when he witnessed a helicopter accident aboard the U.S.S. Midway, it appears that further development is warranted in this regard.  The deck logs for both the U.S.S. Midway and the U.S.S. Manatee, for the relevant periods, should be obtained and associated with the file.  Such development may affect all of the claims that are based in part on herbicide exposure.  

Further, regarding the Veteran's contention that spray helicopters were present on the U.S.S. Midway and U.S.S. Manatee, additional development is required.  In this regard, the Board notes that a book entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure," authored by the Committee on Blue Water Navy Vietnam Veterans and Agent Orange Exposure, from the Institute of Medicine of the National Academies (U.S.), indicates that the Army Chemical Corps was responsible for land-based application of Agent Orange, via helicopters (as well as other methods), which accounted for approximately 3 to 4 percent of the herbicide used in Vietnam.  Id. at page 51, also available at http://www.nap.edu/catalog.php?record_id=13026.  As such, an inquiry to the U.S. Department of the Navy and the U.S. Department of the Air Force to determine whether any spray helicopters were present on either the U.S.S. Midway or the U.S.S. Manatee during the periods in which the Veteran served aboard the vessels.  

Additionally, the Veteran has not been afforded a VA examination for his claimed diabetes mellitus, type II.  In addition to his contention that he has diabetes as a result of herbicide exposure, he also asserts that his diabetes mellitus is due to asbestos exposure while serving aboard the aforementioned ships.  Given his possible service exposure to herbicides and asbestos, treatment records which reflect a history of diabetes mellitus, and an October 2010 letter from Dr. K. which offers an indication that such diabetes mellitus, type II is related to toxic exposure in service, a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his current disorder is causally related to active service.  Similarly, as the Veteran claims peripheral neuropathy as either directly due to asbestos exposure or herbicide exposure in service or secondary to diabetes, and the letter from Dr. K. provides an indication that the Veteran has peripheral neuropathy due to inhaled asbestos fibers, the Veteran should also be provided with an examination regarding the etiology of his claimed peripheral neuropathy. 

A VA opinion is also required with respect to the claim for service connection for squamous cell carcinoma with metastases (claimed as throat cancer and/or larynx cancer) as the letter from Dr. K. provides an indication that the Veteran's squamous cell carcinoma with metastases was incubated in the Veteran's fatty tissue for many years.  
 
The Veteran also claims hypertension as either secondary to his diabetes or due directly to service.  Post-service treatment records document that he may have had hypertension since at least October 1980.  See e.g. October 1980 private treatment record that noted mild hypertension.  Given the chronicity of his disorder and his allegation that he had hypertension symptoms in service, a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his current hypertension disorder is causally related to active service or a service-connected disability (if it is determined that diabetes is related to service).  

With respect to the claimed heart disorder, the Board notes that if the records development definitively finds exposure to herbicides, the Veteran's heart disorder will be presumed to be related to such exposure.  However, if the records do not return with a positive result, the Veteran should be afforded a VA examination to determine whether the Veteran's heart disorder may otherwise be related to service, as the November 2010 VA treatment record indicates that the Veteran had a "qualifying diagnosis of CAD historically" prior to that visit.  Another treatment record dated in August 2010 indicates that the Veteran has had CAD since prior to 2005.  It is unclear how long the Veteran may have had CAD prior to 2005; however, as there is an indication that he may have had it since service or within one year of service, a VA opinion is required. 

Further, with respect to the acquired psychiatric claim, the Board finds that an addendum opinion is required.  The Veteran was afforded a VA examination in January 2015.  The VA examiner indicated that there was a conceded stressor of fear of hostile military or terrorist activities while serving aboard the U.S.S. Midway but then determined that such stressor was not adequate to support the diagnosis of PTSD because it was unrelated to fear of hostile military or terrorist activity.  The remaining criteria were not discussed and the Board notes the examiner's explanation that the discussion was purposefully left blank because the criteria were not met.  The examiner also determined that the Veteran had an Axis I diagnosis of an unspecified depressive disorder with anxiety that was secondary to life circumstances and not related to military service.  It is unclear how the examiner reached this conclusion.  Based on the foregoing, further explanation from the VA examiner is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  If the January 2015 VA examiner is not available, then the Veteran should be provided with another VA psychiatric examination. 

With respect to all of the claims on appeal, the Board notes that in March 2015, the Veteran submitted a letter indicating that there were pertinent, outstanding private records that are critical to his claims.  Specifically, he identified records from a private clinic where he is treated by a Dr. B.Z. He noted that he had been unable to obtain the records.  

With respect to the claim for a breathing disorder, including COPD, the Veteran contends that he reported to sick bay aboard the U.S.S. Manatee, for breathing problems, and that such records have not been obtained.  The Board observes that service treatment records have been obtained and associated with the file, including records from the U.S.S. Manatee.  See e.g. March 1973 service treatment record for reports of cough and chest pain and sinus symptoms.  However, none of the associated records indicate treatment sought for breathing problems, thus the AOJ should determine whether there are any outstanding clinical records and if so, such records should be obtained. 

Next, the Veteran has indicated that he receives treatment through the VA healthcare system.  Therefore, any outstanding VA treatment records should be obtained.  The Veteran should also be given an opportunity to submit any additional private records that may be relevant to the claim.

Finally, the issues of entitlement to a special monthly compensation (SMC) and TDIU are similarly deferred pending the outcome of the service connection claims.   The Veteran is not currently service-connected for any disability, thus these claims may not be granted at the present moment.  As any grant of service connection, and resulting disability rating, will have a significant impact on the Veteran's entitlement to TDIU and/or special monthly compensation, the Board finds that the claims for TDIU and SMC are intertwined with the service connection claims and must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private medical records, including records from Dr. B.Z., from the Freeport, Florida Community Health Clinic.  

2.  Obtain up-to-date VA treatment records, from February 2015 to the present.

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain the deck logs from the U.S.S. Manatee as well as the U.S.S. Midway for the periods in which the Veteran served in the waters of Vietnam.  Personnel records indicate that the Veteran served aboard the U.S.S. Midway from December 1973 to August 1975, with service in a combat zone from April 1975 to May 1975.  Personnel records also indicate service aboard the U.S.S. Manatee from March 1973 to July 1973.  If it makes more sense to do so, determine the dates the U.S.S. Manatee and U.S.S. Midway were docked in the Republic of Vietnam or otherwise served in the waters of the Republic of Vietnam, obtain deck logs for those periods.  Document all steps taken.

4.  Contact the U.S. Department of the Navy as well as the U.S. Department of the Air Force to determine whether any helicopters ever landed on either the U.S.S. Midway (September 1973 to August 1975) or the U.S.S. Manatee (March 73-September 1973) during the periods in which the Veteran served aboard the vessels.  If so, ask the respective departments to indicate whether the helicopters were used to spray herbicides in Vietnam.  

5.  Obtain any outstanding clinical records regarding the Veteran's treatment for breathing problems while serving aboard the U.S.S. Manatee.  

6.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his claimed diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition(s) is (are) due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of diabetes mellitus?

B) If the Veteran has a diagnosis of diabetes mellitus, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service? 

C) Does the Veteran have a current diagnosis of peripheral neuropathy of the bilateral upper and/or lower extremities?

D) If the Veteran does not have a diagnosis of diabetes mellitus, is it at least likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy is related to any aspect of the Veteran's military service, to include alleged herbicide and/or asbestos exposure?

E) If the Veteran has a diagnosis of diabetes mellitus, and his diabetes mellitus is related to service, is the Veteran's peripheral neuropathy at least as likely as not caused OR aggravated by his service-connected diabetes mellitus?

Complete rationale must be provided for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

7.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination or opinion to determine the nature and etiology of his claimed hypertension disability.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  If examined, all appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of hypertension?

B) If the Veteran has a diagnosis of hypertension, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service? 

C) If the Veteran has hypertension that is not related to service, and has a diagnosis of diabetes mellitus, is the Veteran's hypertension at least as likely as not caused OR aggravated by his diabetes mellitus?

Complete rationale must be provided for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

8.  After obtaining all outstanding records, the Veteran should be afforded a VA examination or opinion to determine the nature and etiology of his claimed heart disorder.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  If examined, all appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of a heart disorder?  Consider and discuss treatment records referencing coronary artery disease (CAD) in reaching this conclusion.

B) If the Veteran has a diagnosis of a heart disorder, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service? 

Complete rationale must be provided for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

9.  After obtaining all outstanding records, the Veteran should be afforded a VA examination or opinion to determine the nature and etiology of his claimed squamous cell carcinoma with metastases.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  If examined, all appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should address the following questions: 

A) Identify the origin of the Veteran's squamous cell carcinoma and any metastases. 

B) Indicate whether it is at least as likely as not (50 percent probability) that the Veteran's squamous cell carcinoma with metastases is related to his active duty service, to include herbicide exposure.  Consider and discuss the October 2010 letter from Dr. K. in reaching this conclusion.

Complete rationale must be provided for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

10.  After obtaining any outstanding treatment records, return the claims file to the VA examiner who conducted the Veteran's January 2015 VA psychiatric examination. The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the January 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on a review of the Veteran's claims file and the results of his psychiatric examination, and the Veteran's statements regarding the development and treatment of his disorders, the examiner is requested to offer an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified acquired psychiatric disability, is related to active service or any incident of service.  In this regard, the examiner is also asked to clarify the January 2015 findings with respect to the PTSD criteria.  Further, with respect to the January 2015 diagnosis of a depressive disorder that is related to life circumstances and not service, the opinion should be explained.  The examiner is asked to consider the Veteran's contended in-service events such as waking up and finding his bunk companion who hanged himself between the bunks. 

Complete rationale must be provided for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

11.  When the development requested has been completed (and any additional development that becomes necessary as a result of any new evidence received), the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




